                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

JEROME RIDDICK,                                 :
     Plaintiff,                                 :
                                                :
       v.                                       :             No. 3:19-cv-177 (SRU)
                                                :
CRAIG BURNS, et al.,                            :
     Defendants.                                :


                                   INITIAL REVIEW ORDER

       On February 6, 2019, Jerome Riddick, an inmate currently confined at the MacDougall-

Walker Correctional Institution in Suffield, Connecticut, brought a complaint pro se and in

forma pauperis under 42 U.S.C. § 1983 against four Connecticut Department of Correction

(“DOC”) officials: Craig Burns, Warden Nick Rodriguez, Warden William Mulligan, and

District Administrator Edward Maldonado. Compl., Doc. No. 1. Riddick claims that the

defendants violated his Eighth Amendment protection against cruel and unusual punishment by

subjecting him to unnecessarily restrictive conditions of confinement over the past four years,

despite his mental illnesses. For the following reasons, the complaint is dismissed without

prejudice.

       I.      Standard of Review

       Under 28 U.S.C. § 1915A, I must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that fails to state a claim upon which relief

may be granted, or that seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A. Although detailed allegations are not required, the complaint must include

sufficient facts to afford the defendants fair notice of the claims and the grounds upon which they

are based and to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544,
555-56 (2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se complaints

‘must be construed liberally and interpreted to raise the strongest arguments that they suggest.’”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02

(2d Cir. 2010) (discussing special rules of solicitude for pro se litigants).

       II.     Analysis

       Riddick claims that the defendants have continuously subjected him to unnecessarily

restrictive confinement conditions by depriving him of his personal property, placing him in

punitive segregation at various times, issuing misconduct reports against him, denying him

telephone, commissary and recreation privileges, and/or subjecting him to “physical and

psychological torture.” Compl., Doc. No. 1 at 2-7. These conditions have caused Riddick to

engage in acts of self-harm such as banging his head against the cell door. Id. at 4. Riddick

alleges that this misconduct has been ongoing since February 2015. Id. at 5. His complaint,

however, is factually overbroad and does not provide the defendants fair notice of his claim(s).

Further, Riddick has another case already pending in this court that involves very similar

allegations and legal claims.

       First, the complaint consists of generalized allegations that cover a four-year period,

during which Riddick was confined at different correctional facilities and subjected to different

confinement conditions. See Compl., Doc. No. 1. Rule 8 of the Federal Rules of Civil

Procedure requires a civil complaint to contain “a short and plain statement of the claim showing

that the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Each allegation in the complaint



                                                   2
“must be simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1). The purpose of Rule 8 is “to

permit the defendant to have a fair understanding of what the plaintiff is complaining about and

to know whether there is a legal basis for recovery[.]” Ricciutti v. N.Y.C. Trans. Auth., 941 F.2d

119, 123 (2d Cir. 1991). The complaint here is much too overbroad to satisfy Rule 8, and,

further, it does not provide the defendants with fair notice of Riddick’s Eighth Amendment

claims. It is unclear how each defendant was personally involved, or when and where the

restrictive confinement conditions and/or deprivations occurred. The defendants cannot be

expected to defend Riddick’s general claims of unconstitutional conditions of confinement,

which allegedly took place over a four-year period at different locations. Therefore, the

complaint is subject to dismissal for failure to comply with Rule 8.

       Second, the complaint is also subject to dismissal under the prior pending action doctrine,

which provides that where two lawsuits with the same claims are filed in the same court, “the

first suit [filed] should have priority.” Adam v. Jacobs, 950 F.2d 89, 92 (2d Cir. 1991); see also

Webb v. Arnone, 2018 WL 3651333, at *4 (D. Conn. Aug. 1, 2018). “In administering its

docket, a district court may dismiss a second suit as duplicative of an earlier suit, unless there are

special circumstances … that favor giving priority to the second.” Taylor v. Rodriguez, 238 F.3d

188, 197 (2d Cir. 2001).

       The allegations in this complaint resemble many of the same allegations and legal claims

Riddick previously made in Al-Bukhari v. Semple, No. 3:15-cv-322 (SRU). That case involves

constitutional claims regarding Riddick’s placement in administrative segregation or other

restrictive confinement and denial of mental health treatment at various facilities from March

2014 to August 2017. See Al-Bukhari v. Semple, Case No. 15-cv-322, Order, Doc. No. 111.

Most of the facts alleged in this case, which concern confinement conditions dating back to



                                                  3
February 2015, clearly fall within the time period covered by Al-Bukhari, No. 3:15-cv-322.

Thus, this case appears duplicative of the prior pending civil action.

                                             ORDERS

       The case is dismissed without prejudice for failure to comply with Federal Rule of Civil

Procedure 8 and because it is barred by the prior pending action doctrine. To the extent Riddick

can comply with Rule 8 and allege facts that would differentiate this case from Al-Bukhari, No.

3:15-cv-322, he may file an amended complaint within forty-five (45) days from the date of this

Order. The amended complaint must be limited to events that occurred after August of 2017 and

allege specific facts (not just legal arguments) showing how each defendant was personally

involved in the constitutional deprivations. Failure to file an amended complaint that complies

with those instructions within forty-five (45) days from the date of this Order will result in the

dismissal of this action with prejudice.

       So ordered.

       Dated at Bridgeport, Connecticut, this 9th day of May 2019.


                                                      /s/ STEFAN R. UNDERHILL
                                                      Stefan R. Underhill
                                                      United States District Judge




                                                  4
